Citation Nr: 0926803	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-28 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hepatitis, 
including for hepatitis A, B, and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 1970 until 
August 1973, with subsequent reserve service.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a February 2005 rating decision.  

The issue of service connection for a right knee disorder was 
also remanded by the December 2008 Board decision.  A March 
2009 rating decision granted service connection for a right 
knee disability, which was a full grant of the claim.  As 
such, that claim is not currently before the Board.


FINDING OF FACT

The medical evidence of record does not show that any current 
chronic hepatitis is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
chronic hepatitis have not been met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May and June of 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letters informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  The May 2004 letter also included 
information regarding risk factors for hepatitis.
 
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  



The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  Although the Veteran's 
reserve records were not obtained, the Veteran has not 
contended that he developed hepatitis due to his reserve 
service, such that those records would be necessary to make a 
determination.  The record similarly indicates that the 
medical evidence did not indicate that the Veteran had any 
type of problems with his liver until 2002 and that he has 
not reported reserve service at that time.  In addition, he 
was afforded a VA medical examination in February 2009, which 
provided specific medical opinions pertinent to the issue on 
appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or 
event occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hepatitis 

The Veteran essentially contends that he developed hepatitis 
in service.  In his May 2004 Risk Factors for hepatitis 
Questionnaire, the Veteran admitted to intranasal cocaine 
use.  Additionally, in his December 2004 VA examination, the 
Veteran admitted to using a lot of intravenous drugs while in 
service and afterwards, as well as having a multiple sexual 
partners.

The Veteran's service treatment records indicate that he was 
diagnosed with hepatitis, which was mild and resolving in 
February 1972.  His July 1973 separation examination found no 
defects, other than a scar to his forehead.

A May 2003 VA outpatient treatment record reported that the 
Veteran reported being told that he had previously been seen 
by a private examiner, who told him that he had elevation in 
his enzymes.  A June 2003 VA outpatient treatment record 
diagnosed the Veteran with hepatitis, viral and alcohol 
related.  A July 2003 VA problem list assessed the Veteran as 
having hepatitis A, B, and C.

A VA examination was provided in December 2004.  The Veteran 
reported that he had hepatitis in service.  He also admitted 
to intravenous drug use during service and afterwards, as 
well as multiple sexual partners.  The examiner reported that 
the Veteran had a blood test at VA in May 2003, which found 
him to have reactive hepatitis C antibody, reactive hepatitis 
s, and reactive hepatitis B core 8 antibody total.  The 
examiner diagnosed him with elevated liver enzymes in 2004 
due to hepatitis.  

Another VA examination was provided in February 2009 and 
included a review of the claims file.  The examiner reported 
that the Veteran had been diagnosed with hepatitis A in 1972, 
while he had jaundice and was hospitalized.  He also had a 
liver biopsy in 2005 at the West Palm Beach Florida Veteran's 
Medical Center; he was diagnosed with hepatitis C.  The 
Veteran had a history of intravenous cocaine use in service 
and shared needles.  The Veteran gave a history of drug abuse 
since his military discharge, which included post-service use 
with needle sharing.  He also gave a history of being married 
five times and having multiple partners in life and during 
service, as well as, a history of daily alcohol consumption.  
The Veteran further gave a history of working as a certified 
nursing assistant, which included taking care of patients 
with malignancy under chemotherapy in a medical-surgery ward 
and with hepatitis.  The Veteran had a diagnosis of hepatitis 
C prior to that employment.  

The February 2009 VA examiner noted a 2003 ultrasound that 
was negative, with no focal hepatic abnormalities.  The 
examiner diagnosed the Veteran with hepatitis C, with 
elevated liver enzymes.  The examiner found that while it is 
at least as likely as not that the Veteran's hepatitis A 
disease had its origin in active military service, it is 
currently inactive without residuals.  The Veteran was also 
diagnosed with hepatitis C since 2003 and the examiner found 
it unlikely that his current hepatitis C or residuals thereof 
had their origin during or as a result of his active military 
service.  The examiner clarified that the Veteran's resolving 
February 1972 hepatitis was hepatitis A, which is currently 
inactive, as evidenced by antibodies.  The Veteran had no 
hepatitis B active disease, as evidenced by negative 
hepatitis surface antigen and positive for hepatitis B 
surface antibody.  The examiner did not specifically indicate 
when the exposure to hepatitis B may have taken place.

The record thus indicates that the Veteran did develop 
hepatitis A during service; however, the medical evidence 
also shows that hepatitis A is inactive and resolved without 
residuals prior to his discharge.  It is unclear from the 
record whether the Veteran incurred hepatitis B in service.  
However, assuming without conceding that he did contract 
hepatitis B during service, the medical evidence of record 
indicates that there is no active disease or residuals 
therefrom.  As such, service connection for hepatitis A or B 
is not found.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In specific regard to hepatitis C, the Veteran was not 
diagnosed with hepatitis C in service.  Although the service 
treatment records did not identify what type of hepatitis he 
had in service, the February 2009 VA examiner found it to 
have been hepatitis A.

There are no records of treatment for, or diagnoses of, 
hepatitis C, until decades after his discharge.  The Board 
places significant probative value on the multi-year gap 
between discharge from service and the first reported 
evidence of hepatitis C.  This multi-year gap weighs as a 
significant factor against the claim of in-service onset.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (incurrence or aggravation may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

VA outpatient treatment records have been associated with his 
claims file, and indicate past findings positive for 
hepatitis C.  The February 2009 VA examiner similarly found 
the Veteran to have hepatitis C, but further found it to be 
unlikely that his current hepatitis C had its origin during 
or as a result of his active military service.  The record 
fails to provide any medical nexus evidence connecting the 
Veteran's hepatitis C to service.

The only other evidence provided as to the Veteran's claim is 
his belief that his hepatitis C developed due to his service 
and not his post-service risk factors.  Although the Veteran 
can provide testimony as to his own experiences and 
observations, the factual question of whether there is a 
nexus between the Veteran's hepatitis C and active duty is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  
The Veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence.  The Veteran 
has not submitted or otherwise identified any probative 
evidence to substantiate his claim.  

The evidence shows that the Veteran's history is full of 
multiple high risk factors that could have caused his 
hepatitis C, including, as reported to the February 2009 VA 
examiner, a history of intravenous drug use and the sharing 
needles.  In contrast, the record does not contain any 
competent medical opinions finding that the Veteran's 
hepatitis C is due to service; the February 2009 VA examiner 
found the opposite, that it was unlikely that the Veteran's 
current hepatitis C or residuals were a result of his active 
military service.  Additionally, the February 2009 VA 
examiner found the Veteran's in-service resolving hepatitis 
was hepatitis A, which is currently inactive.  

The Board also notes that there is no evidence that the 
Veteran has a liver disability for which compensation may be 
awarded, due to Hepatitis C or otherwise.  While there is 
evidence of elevated liver enzymes linked to the hepatitis C 
- as is the diagnosis listed in the February 2009 VA 
examination report - there is no evidence of a chronic liver 
disease.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable).  Without 
evidence of a current disability, the veteran's claim for 
service connection for any chronic hepatitis or liver disease 
must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Based on the totality of the evidence of record, including 
service treatment records, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for service connection 
for hepatitis, including for hepatitis A and C, is denied.


								[Continued on Next 
Page]

ORDER

Service connection for chronic hepatitis, including for 
hepatitis A, B, and C, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


